            Case 2:19-cv-01108-AJS Document 7 Filed 11/26/19 Page 1 of 2
                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA,

          Plaintiff,

                  vs.                                     Civil Action No. 2: 19-CV-01108

    RICHARD W. EARL SR. a/k/a RICHARD
    WILLIAM EARL AND IDA R. EARL
    afk/a IDA RUTH EARL,

          Defendants.


                                                 JUDGMENT

                                                 "'t:~
            AND NOW, to wit, this         ;J/;           d a y o f % ~ ,2019,after

    presentation and consideration of the foregoing Motion Upon Default for Judgment in Mortgage

0   Foreclosure, heretofore filed by the Plaintiff, United States of America, it is hereby ORDERED

    that said Motion is GRANTED.

            IT IS FURTHER ORDERED that Judgment in Mortgage Foreclosure by Default is

    hereby entered against Defendants, Richard W. Earl Sr. a/k/a Richard William Earl and Ida R.

    Earl a/k/a Ida Ruth Earl, for failure to answer and in favor of Plaintiff, United States of America,

    as follows:

                        Principal                                   $114,516.36
                        Interest through 7/31/2019                  $ 29,361.25
                       Administrative Charges Due                $ 60,309.08
                       Attorney fees                             $ 1,500.00
                   TOTAL                                         $205,686.69
    together with interest at 6.375% per annum to the date of judgment, plus interest from the date of

    judgment at the legal rate, reasonable attorneys' fees and collection costs.



0
                    Case 2:19-cv-01108-AJS Document 7 Filed 11/26/19 Page 2 of 2
(
                   It is further ORDERED that the subject property hereby shall be and is exposed for the
\_.-'
        purpose of satisfying Plaintiffs Judgment.



                   It is further ORDERED that Plaintiff shall be paid the amount adjudged due Plaintiff with

        interest thereon to the time of such payment, together with costs of this action and the expenses

        of sale.




0




0
